DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 29 November 2022 for the application filed 27 June 2019. Claims 1 and 5-15 are pending (Claims 11-15 are withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2017/084478, filed 22 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1622342.2, filed 29 December 2016) under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The claim(s) recite(s) a method for monitoring the operational status of a chromatography system, said method comprising steps including (a) detecting at least one parameter of the system, (b) performing real-time trend analysis, and (c) “initiating… at least one action to eliminate or reduce” deviating behavior; this invention qualifies as one of the four statutory categories, i.e., a process. 
While the claims taken as a whole fall within a statutory category, the claims are directed to a judicial exception, i.e., enumerated abstract ideas, namely the mental processes of steps (a) and (b), “detecting at least one parameter indicative of the operational column capacity of each column” and “performing real time trend analysis over time, of each of the at least one detected parameter to identify a deviating behaviour of the operational column capacity of each column”. These judicial exceptions are not integrated into a practical application because they fail to add significant extra-solution activity to the judicial exceptions (MPEP 2106.05g) and only generally link the use of the judicial exceptions to a particular technological environment or field of use (MPEP 2106.05h).
Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. It is noted that only step (c) includes additional steps to be practiced in the method: “initiating… at least one action… wherein the at least one action comprises one or both of reconditioning or column replacement”. However, such an “at least one action” is taught by or obvious over the prior art. As detailed in the subsequent prior art rejection, BANGTSSON et al. (US PGPub 2012/0091063 A1) discloses in their sole example that mass loading onto separate columns was adjusted in response to identified differences, i.e., the process was reconditioned to capture/elute different amounts of product (i.e., wherein the at least one action comprises one or both of reconditioning or column replacement; p0057). It is further noted that this added limitation is obvious to one of ordinary skill in any art. If a part of a system is malfunctioning or showing deviating behavior, it would be wholly obvious to fix that part or entirely replace that part, i.e., “column replacement”. Thus, the cited additional elements are not sufficient to amount to significantly more than the judicial exceptions because such elements do not provide any significant extra-solution activity beyond what would be considered obvious or known in the art.
Further, the dependent claims do not further provide any additional significant extra-solution activity to the judicial activity. Claim 1 recites additional “processing circuitry”; this “processing circuitry” is inherent given the teaching by BANGTSSON of a control unit 73 that regulates a determining unit 71 that detects and analyzes signals from chromatography detectors 33, 45, 53, and 65. Alternatively, ERNST et al. (US PGPub 2013/0144542 A1) discloses integrated circuits useful for detectors of chromatography columns. Thus, such “processing circuitry” is not considered to provide additional significant extra-solution activity in view of the prior art.
Claim 5 cites repeated steps of (a) and (b) (i.e., abstract ideas – mental processes), and Claim 6 cites further abstract ideas of step (b) (i.e., making comparisons – a mental process). These limitations are directed toward judicial exceptions already addressed earlier and thus, do not provide any additional activity, much less significant extra-solution activity. Claim 7 cites the steps of removing columns that require maintenance, which do not provide added significant extra-solution activity beyond the normal operation of a chromatography system as evidenced by the prior art (see 35 USC 102/103 rejection of Claim 7 as anticipated or obvious over BANGTSSON or BANGTSSON in view of ERNST); Claims 8 and 9 cite the comprehension of an “operational status” and the reinstallation or removal of a conditioned column, which are not considered to provided added significant extra-solution activity beyond the normal operation of a chromatography system as evidenced by the prior art (see 35 USC 102/103 rejections of Claims 8 and 9 as anticipated or obvious over BANGTSSON or BANGTSSON in view of ERNST); and Claim 10 identifies the “detected parameter” of step (a) and does not offer any additional activity or step to the claimed method.
Thus, because these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions, these claims are considered to be ineligible.
To summarize, the claimed method satisfies Eligibility Step 2A Prong One: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” As indicated by the above analysis, steps (a) and (b) indeed recite abstract ideas. The claimed method also satisfies Eligibility Step 2A Prong Two: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” Step (c) of the claimed method seems to require actions by a user to minimize or eliminate deviating behavior. However, the claimed method fails Eligibility Step 2B in determining whether the additional elements that integrate the judicial exception into a practical application amounts to significantly more. As claimed, step (c) only requires that “actions” be taken to eliminate or minimize deviating behavior. The amendment adding the limitation “if the deviating behavior is not attributable to a start-up process of a first cycle” does not provide any consideration as to what “actions” are to be initiated to eliminate or reduce the effects of such deviating behavior. Overall, no specific “action” is claimed. Even further, dependent claims do not recite any specific or additional significant extra-solution activity beyond the generic “actions” that would render the additional element non-obvious over the art as explained earlier. As such, the claimed invention fails Eligibility Step 2B and therefore, the claimed method is considered ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by BANGTSSON et al. (US PGPub 2012/0091063 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over BANGTSSON et al. (US PGPub 2012/0091063 A1) in view of ERNST et al. (US PGPub 2013/0144542 A1).
Regarding Claim 1, BANGTSSON discloses a method for determining the binding capacities of a chromatography column via real-time measurements of a continuous chromatography process (i.e., a method for monitoring operational status in a continuous chromatography; p0002, p0005). As shown in FIG. 3, the chromatography system comprises more than one column 39, 47, 59 (i.e., at least three columns) connected in series with multiple detectors 33, 45, 53, 65, which are connected to determining unit 71 and control unit 73 for continuously monitoring a feed line and effluent from each column (p0031, p0033). The method is repeated whereby a target sample is continuously purified over subsequent cycles (i.e., configured for continuous purification in a cyclic operation wherein the continuous purification is performed on a sample comprising a target product; p0032-0044). Furthermore, as shown in FIG. 6 and as indicated throughout the disclosure, the taught columns are monitored in real-time for multiple cycles (203, 205, 207, and 209) spanning up to 800 minutes; UV absorbance measurements are made to determine concentrations of solutes eluting from the multiple columns (Claim 7). 
Regarding step (a), as is well-known to one of ordinary skill in the art, a chromatography column has a breakthrough curve determined based on how much solute that can bind at any given time and flow conditions, i.e., a breakthrough curve relates the concentration capacity a column can have against time (or volume or mass loaded) (p0003). Thus, given this breakthrough curve relationship between binding capacity and time, the amount of solute that binds can be calculated if provided the column run-time (i.e., residence time), flow rate, and volume. Because BANGTSSON discloses monitoring column performance continuously in real-time (i.e., “determining the breakthrough point and the saturation point… could be done automatically in real time… since the feed signal is automatically compensated for”, p0027), BANGTSSON discloses determining the breakthrough point (i.e., a predetermined capacity) based on residence time (i.e., step (a), detecting at least one parameter indicative of the operational column capacity of each column… wherein said parameter comprises a time of sample for each column to reach a predetermined capacity).
Regarding step (b), BANGTSSON discloses that the system is able to detect changes in real-time and compensate for such changes by automatically adjusting the breakthrough and saturation switching points between columns, e.g., “these determinations of binding capacities… are used for automatically controlling the start and stop of the different chromatography process steps, i.e. when a certain breakthrough or saturation point level has been reached a control system can control the chromatography system to proceed to the next process step” (i.e., step (b), performing…real time trend analysis over time, of each of the at least one detected parameter to identify a deviating behavior of the operational column capacity of each column based on a relative comparison between the columns and/or an absolute comparison between cycles for each column; p0028).
Regarding step (c), BANGTSSON discloses “any differences in [column] binding capacities and/or flow rates can be compensated for” (p0029) (i.e., step (c), initiating… at least one action to eliminate or reduce the effect of the identified deviating behavior…whereby the eliminating or reducing the effect of the identified deviating behavior causes performance of the continuous chromatography system to be maintained; p0027-0029; p0045). Regarding the limitation that step (c) is performed “in response to determining that the identified deviating behavior is not attributable to a start-up process of a first cycle”, the claim language utilizes open-ended transitional language (e.g., “comprises”) and does not exclude process steps whereby corrective actions are taken to eliminate or reduce deviating behavior during start-up cycles. BANGTSSON discloses that the aforementioned compensating process is practiced during the entire “process time” of the system – they note that these differences are based on a priori knowledge of expected feed composition and flow rates over the process time of the system (p0029) based on “Deltasignal” and “Deltasignalmax” measurements (p0045). These measurements are made continuously by detectors in the feed line and effluent from each column (p0031-0033). Because BANGTSSON teaches this compensating process is continuously performed during all processing times, BANGTSSON inherently discloses initiating the at least one action in response to deviating behavior not attributed to a start-up process of a first cycle, i.e., as discussed in p0057, when an unexpected loss of antibodies is discovered during elution from a column (i.e., a non-start-up process), corrective actions are implemented. Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious the limitation of “initiating… in response to determining that the identified deviating behavior is not attributable to a start-up process of a first cycle”. (Furthermore, the phrase “not attributable to a start-up process” is overly broad and could be reasonably interpreted to be any point in time after a process has started). Finally, BANGTSSON discloses that “any differences… can be compensated for by automatically adjusting breakthrough and saturation switching points…” (p0045). As shown in the sole example, mass loading onto separate columns was adjusted in response to identified differences, i.e., the process was reconditioned to capture/elute different amounts of product (i.e., wherein the at least one action comprises one or both of reconditioning or column replacement; p0057). It is further noted that the added limitation wherein “the at least one action includes one or both of reconditioning or column replacement” is obvious to one of ordinary skill in any art. If a part of a system is malfunctioning or showing deviating behavior, it would be wholly obvious to fix that part or entirely replace that part, i.e., “column replacement”. 
While BANGTSSON is deficient in explicitly disclosing processing circuitry, such a limitation is inherently expected for the disclosed control unit 73. Control units are based on electronics, specifically circuit boards, which require circuitry to function (e.g., resistors, capacitors, etc., i.e., processing circuitry). The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). Thus, the claimed processing circuitry for performing real-time trend analysis over time is considered inherently anticipated by the prior art because BANGTSSON discloses a control unit 73 for regulating the determining unit 71, which in turn is connected to the detectors 33, 45, 53, and 65 (p0031).
	Alternatively, BANGTSSON is deficient in explicitly disclosing “processing circuitry” used for performing real-time trend analysis over time.
ERNST discloses an integrated circuit analysis device (p0001-0002). This device is ideal for use in chromatography columns for the analysis of fluids, gases or liquids and the detection of species (p0060) and allows for the processing of information in parallel (p0075) and in real-time (p0091). The device is also connected between sensors and electronic circuits (p0046; p0062-0065). Advantageously, such a detection circuit is compact (p0128), allows for rapid sensing, and provides a substantial increase in analysis throughput (p0014). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include processing circuitry as disclosed by ERNST as part of the UV absorbance sensors in the method for monitoring the status of a chromatography system disclosed by BANGTSSON. 
	The limitation “whereby the eliminating or reducing the effect of the identified deviating behaviour causes performance of the continuous chromatography system to be maintained” is directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 5, BANGTSSON discloses or modified BANGTSSON makes obvious the method for monitoring operational status in a continuous chromatography system of Claim 1. BANGTSSON further discloses the chromatography system practices the disclosed method over multiple continuous cycles (i.e., wherein multiple cycles for each of the at least three columns are performed; p0044). Further, the loaded amounts of target molecule on each column is measured over time and calculated over each cycle to carefully monitor any potential propagating issues (i.e., the detected parameter in step a) is related to cyclic performance; the trend analysis in step b) is performed based on cycle number; p0057).
	Regarding Claim 6, BANGTSSON discloses or modified BANGTSSON makes obvious the method for monitoring operational status in a continuous chromatography system of Claim 1. BANGTSSON further discloses that the breakthrough or saturation point levels are monitored for each column in the chromatography system (i.e., wherein the detected parameter in step a) is load volume and/or time of sample for each column to [reach] a predetermined capacity; p0028; p0029). Further, BANGTSSON discloses the chromatography system monitors these parameters in real time and continuously for several cycles; and, as shown in FIG. 6, the recorded signals at each detector are compared (i.e., the trend analysis in step b) is performed by comparing load time[s] between columns present in the continuous chromatography; p0027-0029; p0032-0045).
	Regarding Claim 7, BANGTSSON discloses or modified BANGTSSON makes obvious the method for monitoring operational status in a continuous chromatography system of Claim 1. BANGTSSON further provides an embodiment wherein four columns 107, 109, 111, 113 are utilized (i.e., wherein the continuous chromatography system comprises at least four columns; FIG. 5; p0048). As referenced earlier, BANGTSSON further discloses the chromatography system continuously monitors certain parameters, e.g., breakthrough and saturation points, for each column and detects any unexpected changes such that variations in feed or effluent concentrations can be compensated for by adjusting changes in feed concentration/mass (i.e., when the operational status of a particular column indicates that action is needed to maintain performance of the continuous chromatography system; p0045). Such steps include bypassing columns (e.g., by redirecting flow) that have exceeded these parameters and subjecting them to column wash steps for eventual addition back to the chromatography cycle (i.e., removing the particular column from the at least four columns used by the continuous chromatography system for continuous purification; performing actions to reinstate the operational status of the particular column; p0028, p0031).
	Regarding Claim 8, BANGTSSON discloses or modified BANGTSSON makes obvious the method for monitoring operational status in a continuous chromatography system of Claim 7. BANGTSSON further discloses column wash steps (i.e., the action performed in step c2) comprises running a conditioning process of the particular column; p0028, p0031). BANGTSSON further discloses column equilibration (i.e., a conditioning process) for each column in the chromatography system in each cycle (p0049).
	Regarding Claim 10, BANGTSSON discloses or modified BANGTSSON makes obvious the method for monitoring operational status in a continuous chromatography system of Claim 1. BANGTSSON further discloses the monitored variable is feed/effluent concentration (i.e., the detected parameter in step a) is target product concentration in the sample introduced in each column of the continuous chromatography system; p0045). BANGTSSON further discloses an embodiment where UV detectors are utilized to monitor the absorbance of MAb feed and effluent (i.e., MAb concentration) in the columns (p0048).

Claim Rejections - 35 USC § 103
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANGTSSON et al. (US PGPub 2012/0091063 A1) or BANGTSSON in view of ERNST et al. (US PGPub 2013/0144542 A1) as applied to Claim 7 above, or, in the alternative, further in view of THORSON et al. (US PGPub 2014/0033793 A1).
	Regarding Claim 9, BANGTSSON discloses or modified BANGTSSON makes obvious the method for monitoring operational status in a continuous chromatography system of Claim 7. BANGTSSON or modified BANGTSSON is deficient in disclosing that when the operational status indicates a particular column has to be replaced, the action performed in step c2) comprises removing the particular column from the continuous chromatography and replacing the particular column with a new column.
	However, BANGTSSON discloses column wash steps (p0028, p0031). While BANGTSSON does not explicitly disclose column replacement, one of ordinary skill in the art prior to the effective filing date of the claimed invention would find such a step to be obvious and the next logical step if a column wash step does not remedy the performance issues of the column. The replacement of a faulty or failing element in a system is an obvious step if such an element cannot be repaired or refurbished to original working conditions.
	Alternatively, THORSON discloses methods for maintaining the quality of a chromatography system (abstract). THORSON discloses that when a column efficiency is determined to be too low, the column can be replaced with a new “good” column (p0158). Advantageously, this column exchange would address any deficiently-performing columns and thereby increase the effectiveness of a chromatography system. Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to remove a particular column and replaced with a new column if the particular column was indicated to require replacement as taught by THORSON in the method for monitoring the operational status of a chromatography system taught by BANGTSSON or made obvious by modified BANGTSSON.

Response to Arguments
	Applicant’s amendments and arguments filed 29 November 2022 have been fully considered but are not persuasive.
	With respect to the 35 U.S.C. 102(a)(1)/(a)(2) rejections of Claims 1, 5-8, and 10 as being anticipated by BANGTSSON, Applicant argues “[t]he Office Action does not establish that Bangtsson identically discloses the subject matter recited by Claim 1, or by the respective dependent claims” stating that (1) “the Office Action does not establish that Bangtsson's method includes a initiating step that is responsive to a determination regarding whether the identified deviating behaviour is not attributable to a start-up process of a first cycle”, (2) “the embodiments of Bangtsson cited in the Office Action also do not disclose at least one action including one or both of reconditioning or column replacement, as recited in amended Claim 1”, and (3) “the Office Action impermissibly picks, chooses, and combines various embodiments not shown in the Office Action to be directly related to each other by the teachings of Bangtsson”.
	The Examiner respectfully disagrees.
Regarding (1) and (2), as indicated in the prior art rejection, BANGTSSON certainly discloses or inherently discloses the cited limitations. Because the claimed method uses open-ended language, the claim does not restrict a user to solely practicing step (c) for deviating behavior as part of a start-up process of a first cycle. BANGTSSON teaches that the corrective compensating process is practiced during the entire “process time” of the system, continuously identified by detectors as “Deltasignal” and “Deltasignalmax” measurements (p0031-0033; p0045). Because BANGTSSON teaches this compensating process is continuously performed during all processing times, BANGTSSON inherently discloses initiating the at least one action in response to deviating behavior not attributed to a start-up process of a first cycle, i.e., as discussed in p0057, when an unexpected loss of antibodies is discovered during elution from a column (i.e., a non-start-up process), corrective actions are implemented. Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found obvious the limitation of “initiating… in response to determining that the identified deviating behavior is not attributable to a start-up process of a first cycle”. As further explained in p0057, mass loading onto separate columns was adjusted in response to identified differences, i.e., the process was reconditioned to capture/elute different amounts of product (i.e., wherein the at least one action comprises one or both of reconditioning or column replacement; p0057).
Regarding (3), it is noted that the entire disclosure of BANGTSSON is directed toward a single chromatography method with many “aspects” and none of these “aspects” exclude or preclude the practice of another “aspect”. Applicant cites that the Office Action relies on paragraphs 0002, 0003, 0005, 0027-0029, 0033, 0045 and FIG. 3. These citations are all related to the same unique invention disclosed by BANGTSSON. Perhaps the only indication of different embodiments by BANGTSSON is in p0032 where BANGTSSON states “In one embodiment of the invention the chromatography process carried out in the system of FIG. 3 comprises…” and in p0046: “In another embodiment of the invention…”. However, this is the only citation of different embodiments; even further, the “another embodiment” of p0046 is only discussed in p046 and no other paragraphs and is never relied upon by the Examiner. Applicant’s argument that the Office action “impermissibly picks, chooses, and combines various embodiments” is entirely without merit.
With respect to the arguments presented by Applicant regarding the 35 USC 103 rejections, all arguments have been addressed above.
With respect to the 35 U.S.C. 101 rejections of Claims 1 and 5-10, Applicant argues that “the claims, as a whole, recite significantly more than a judicial exception” citing, “improvement in continuous chromatography by eliminating or reducing an effect of an identified deviating behavior”
The Examiner respectfully disagrees. As stated in MPEP 2106.05(a), “an important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.” Even further, “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” However, as explained in the 35 USC 101 rejection, such additional elements in Claim 1 and in subsequent dependent claims do not provide anything significantly more. The MPEP further states “[i]f the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification” (MPEP 2106.05(a)). Mere allegations by Applicants to improvements in the field without providing data or evidence of such alleged improvements is not sufficient. It is further noted that the added limitation wherein “the at least one action includes one or both of reconditioning or column replacement” is entirely obvious not even to one of skill in chromatography, but to any reasonable person. If a part of a system is malfunctioning or showing deviating behavior, it would be wholly obvious to fix that part or entirely replace that part, i.e., “column replacement”. 
All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777